Citation Nr: 1441095	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-45 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) monetary benefits.


REPRESENTATION

Appellant represented by:	James C. Graulich III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had active service from October 1992 to October 1995; he was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 RO administrative decision which determined that the appellant's active service was under dishonorable conditions for VA purposes, because of willful and persistent misconduct, thus constituting a bar to VA monetary benefits.  In June 2012, the appellant appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  In a decision dated in November 2012, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2013 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; an October 2013 Court order granted the joint motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was discharged from service under other than honorable conditions for misconduct due to minor disciplinary infractions.  Pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  Thus, it must be determined whether the appellant's under other than honorable conditions discharge was under dishonorable conditions.

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d) (2013).

In the JMR, the parties agreed that the Board had erred in stating that there was no evidence that his service was "otherwise honest, faithful, and meritorious."  In part, the parties pointed to the appellant's DD Form 214, which noted that the Veteran received a National Defense Service Medal, "Letter of Appreciation (4)," Sea Service Deployment Ribbon, and Good Conduct Medal, commencing on April 27, 1995.  The parties argue that this is evidence of otherwise honest, faithful, and meritorious service.  None of the awards or letters are of record, and the Board observes that the records previously requested were for "facts and circumstances" records pertaining to his discharge.  In order to determine the probative value of any of the awards and letters listed on the DD Form 214, the actual awards, authorizations, and, if needed, requirements for such awards, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service personnel records pertaining to the Veteran, in particular, all records of and relevant to the awards listed on the DD Form 214, specifically:
*  National Defense Service Medal, 
*  Letter of Appreciation (4), 
*  Sea Service Deployment Ribbon, and 
*  Good Conduct Medal, commencing on April 27, 1995.  

In addition, request the appropriate service department or records repository to provide the requirements for each of the awards, unless any such award itself, or authorization for the award, provides that information.  The purpose of the request is to determine whether the awards constitute evidence that the appellant's service was "otherwise honest, faithful and meritorious," despite his discharge under other than honorable conditions.  Therefore, any explanation or documentation of the requirements for the awards which may be relevant to such a determination should be requested.  

2.  Then, after assuring that all necessary development has been completed, review the issue on appeal.  If the decision remains adverse to the appellant, he and his representative should be furnished a SSOC, and given an opportunity to respond, before the file is returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


